DETAILED ACTION
In the amendment filed on September 29, 2021, claims 1 – 16, 18, 29 – 30 are pending.  Claims 1, 2, 3, 6, 9, 10, 16 have been amended and claims 17 and 19 – 28 have been canceled. Claims 18, 29, 30 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The objection to the disclosure is withdrawn due to Applicant amendment.

Claim Objections
The objection to claim 16 is withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 112
 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim(s) 1 – 5, 11 – 13 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baklanov et al. US 2016/0276133 (hereafter “Baklanov’133”).
Regarding claims 1, 2, 3, 11, 12; Baklanov is directed to the plasma etching of porous substrates (Abstract). Baklanov discloses a method comprising the steps of: providing an environment that may be a chamber comprising a bearing for a porous material ([0024], [0052]); and contacting the porous material with an organic gas within the environment at a pressure P1 and temperature T1 where it remains a gas outside of the porous material, but condenses as an organic liquid when in contact with the porous material, thus sealing the holes within the porous material ([0025],[0072],[0141]).The organic gas may be a hydrofluorocarbon or a fluorocarbon such as C8F18 [perfluorooctane, meeting claims 11, 12]([0074] – [0078]).
	With regards to the purity and lack of water, the Examiner notes, under the broadest reasonable interpretation, the term “first material” is broad, and therefore can encompass any material or combination of particular materials. Because of the broadness of the term in conjunction with the range of recited water, the Examiner interpreted the purity requirement to mean that the first material may not have more 
Regarding claims 4 – 5, 13; in another embodiment, Baklanov’133 discloses that the fluorocarbon may be a C4-10 fluorocarbon and that an etching gas may be for example C6F6 ([0077] – [0081]) and may be mixed with e.g. alcohols [meeting claim 13] ([0074]). Baklanov’133 further discloses a step of plasma etching the porous material having the pores filled with the e.g. fluorocarbon thereby evaporating a fraction of the filling organic liquid using both C6F6 liquid in the pores and C6F6 gas as etching/plasma-excited gas  ([0026], [0062], [0155]).

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baklanov’133 as applied to claims 1 – 5, 11 – 13 above, and further in view of Baklanov US 2015/0076109 (hereafter “Baklanov’109”).

Baklanov’109 is directed to a method of protecting porous materials by sealing the pores of the porous material with an organic material prior to etching by introducing the organic material as a gas, condensing the organic material within the porous material and then cooling the porous material to solidify the organic material (Abstract; [0003], [0047] – [0051]). Baklanov’109 discloses that after etching, the temperature of the porous material may be raised in order to vaporize the solidified organic material ([0053]). The step allows for less cleaning of the porous material after the completion of the process ([0012], [0052] – [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Baklanov’133 with a step of removing the first material from the hole by increasing a temperature and/or decreasing a pressure within the treatment vessel because Baklanov’109 teaches that the inclusion of the step allows for less cleaning of the porous material after processing.

Claims 7 – 10, 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baklanov’133 as applied to claims 1 – 5, 11 – 13 above.
Regarding claim 7, Baklanov’133 discloses that the organic material may be a C4-10 fluorocarbon that may be cyclic ([0077]). Analogously, Baklanov’133 also discloses that the organic material may be cyclooctate and cyclodecane.

However, Baklanov’133 does disclose that their method depends on the equilibrium vapor pressure of the organic gas at a temperature T1, the critical pressure of the gas at the temperature T1 and characteristics of the porous material such as the average radius of the pores ([0069] – [0070]).  Baklanov’133 therefore suggests a selection of an appropriate organic gas that can satisfy the vapor pressure requirements for a given porous material with characteristics such as average radius of the pores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baklanov’133 by specifically utilizing a cyclic compound that has at least 6 carbons and a vapor pressure within the claimed range because Baklanov’133 teaches that the characteristics of a given organic material is critical in relation to the characteristics of the porous material, and one of ordinary skill in the art would have been able to select such a cyclic compound as disclosed and directed by Baklanov’133 with a reasonable expectation of success to practice the method of Baklanov’133.
Regarding claims 8, 9, 10, 14, 15, 16; Baklanov’133 discloses that the organic gas may be and/or comprise a hydrofluorocarbon or a fluorocarbon such as C8F18 ([0074] – [0078]).  
In contrast with parent claim 1 and other dependent claims, claims 15 and 16 require that the first material is (i.e. consists) of their recited compounds; and claim 10 requires that the first material has the recited vapor pressure and normal boiling point. 8F18 compound [that is the first material] has a purity of 99.9 to 100 wt%.
However, Baklanov’133 does expressly disclose that an advantage of their process is the fact than an organic gas/compound used for contacting a porous material, as opposed to other types of gases ([0022], [0025]). Baklanov’133 therefore suggests, in keeping with the general desires of those of ordinary skill in the art, a desire to minimize contamination as much as possible to enable disclosed methods to be performed efficiently and predictably.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baklanov’133 or otherwise have recognized that the method of Baklanov’133 would use C8F18 with a maximal purity because Baklanov’133 suggests that the advantages of their invention comes from the specific use of only the particular organic compounds, which is also in line with the general desire of one of ordinary skill in the art to minimize contamination as much as possible to enable disclosed methods to be performed efficiently and predictably. Furthermore, the mere purity of a product, by itself, does not render a product nonobvious.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Likewise the use of a product characterized by its purity, by itself, does not render a step using such a product nonobvious.
With regards to the normal boiling point and vapor pressure, Baklanov’133 teaches the claimed invention above but fails to teach that the boiling point of In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Baklanov’133 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977)

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The limitation of claim 17 (now incorporated in claim 1) regarding purity of the first material is never addressed and applicant cannot locate any relevant contents in the primary citation concerning purity. Thus the Office Action fails to establish a prima facie case of anticipation for original claim 17, and not for amended claim 1, et seq.
 
In response to the applicant's arguments, please consider the following comments.
a.)  Contrary to Applicant’s assertions, claim 17 was addressed in the previous Office Action on page 7 as part of the facts contained in paragraphs [0074] – [0078].  or combination of particular materials. Because of the broadness of the term in conjunction with the range of recited water, the Examiner interpreted the purity requirement to mean that the first material may not have more than 0.1 wt% water.  Therefore, all other disclosed material of Baklanov’133 would be considered a component of that which is “pure”. The dependent claims rejected alongside claim 1 likewise can be broadly read as encompassing any material or any combination of particular materials, limited by having in at least part of the first material the more particular limitation required in each dependent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717